DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 11/18/2020.
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/28/2021, is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
	Claim 12 recites “determining a user condition on the digital content by modifying an account in which the license is managed, and determining a number of pieces of the available digital content based on the determined condition.” The phrase “the determined condition” should be corrected to “the determined user condition” for more clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 15 recite “determining whether to decode encoded digital content based on the digital data indicative of a license for the digital content recorded on a blockchain.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites “wherein determining whether to decode encoded digital content comprises performing the decoding of the digital content based on a given condition because the digital content, a decoding function in which a secret key is hidden, and an immobilizer controlling the decoding are combined in an inseparable form.” It is grammatically vague. It is unclear whether the combined inseparable form of the digital content, a decoding function, and an immobilizer states a fact about the digital content or indicates a precondition for performing the decoding. If it is a statement, the limitation might need to be modified to recite “wherein the digital content, a decoding function in which a secret key is hidden, and an immobilizer controlling the decoding are combined in an inseparable form.” 
	
	Claim 12 recites “determining a user condition on the digital content by modifying an account in which the license is managed.” The manner of determining a user condition by modifying an account associated with the license is unclear because the modifying of an account is an action that has nothing to do with the querying of an account stored in a ledger for a user condition. 
	Claim 12 recites “determining a number of pieces of the available digital content based on the determined condition.” There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2-14 are rejected because they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-14 are directed to a method and claim 15 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites a method for determining whether to decode encoded digital content.  Claim 1 recites “the method is executed …, and comprises determining whether to decode encoded digital content based on the digital data indicative of a license for the digital content recorded,” which is grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves determining whether to decode encoded digital content based on the license information. The recited determining step can be performed in the human mind. A person would manually obtain the license information and decide whether or not to decode the encoded digital content based on the license information. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Claim 15 recites “determines whether to decode encoded digital content based on the digital data indicative of a license for the digital content recorded, and determines whether to decode encoded digital content comprises controlling the license” Claim 15 discloses the same determining step as claim 1, which is grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Claim 15 further discloses determining whether or not to decode encoded digital content comprises controlling/managing the license by a multi-blockchain structure that comprises a mainchain for providing information to nodes, an accountchain for storing license information, and multiple sidechains for storing action information. Managing the license by a multi-blockchain structure is the additional element that the license can be generated and stored. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as using a processor, a memory, and a blockchain, as well as managing a license by a multi-blockchain structure comprising a mainchain, an accountchain, and multiple sidechains, merely use a computer as a tool to perform an abstract idea. The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, a memory, and a blockchain, as well as managing a license by a multi-blockchain structure comprising a mainchain, an accountchain, and multiple sidechains to perform the steps amount to no more than using a computer and blockchains to automate and/or implement the abstract idea of determining whether to decode the encoded content, which can be performed in the human mind. As discussed above, taking the claim elements separately, using a processor, a memory, and a blockchain, as well as managing a license by a multi-blockchain structure comprising a mainchain, an accountchain, and multiple sidechains perform the step or function of determining whether to decode the encoded content that is managed via a multi-blockchain structure. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of determining whether to decode the encoded content, which can be performed in the human mind. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Claims 2-5 recite controlling the license for determining whether to decode encoded digital content: claim 2 discloses determining whether to decode encoded digital content comprises controlling/managing the license by a multi-blockchain structure; claim 3 recites providing information to the blockchain network participants/nodes; claim 4 discloses generating an account for managing the digital content and license; and claim 5 discloses registering a request for processing the license and storing a modification command for modifying the account. Claims 7 and 8 disclose determining whether to decode the encoded digital content: claim 7 discloses that the determination is based on a given condition, which can be performed in the human mind, and claim 8 discloses decoding the encoded content by using a management program. Claim 9 discloses generating multiple pieces of the encoded digital content. Claim 10 discloses assigning the license to a randomly selected registration key. Claim 11 discloses modifying an account to set a period of using the digital content. Claim 12 discloses determining available pieces of the digital contents based on the determined user condition. Claim 13 discloses discarding a license if it is used illegally. Claim 14 further discloses modifying the account associated with the license via the sidechains and the mainchain.
           Claims 2-5, 7-11, and 13-14 describe that determining whether to decode the encoded content comprises managing and/or controlling the license by a multi-blockchain structure. Analysis of claims 1 and 15 show that determining whether to decode the encoded digital content based on the license information is an abstract idea as this can be performed in the human mind. A similar analysis can be applied to claims 2-5, 7-11, and 13-14, which further recite the abstract idea of determining whether to decode the encoded content. 
	For Step 2A Prong Two, claims 2-5, 7-11, and 13-14 disclose managing and/or controlling the license by a multi-blockchain structure, such as paring sidechains and mainchain, generating an account for the license, storing license information in an accountchain, storing commands in sidechains. Managing a license by a multi-blockchain structure comprising different blockchains merely uses a computer as a tool to perform an abstract idea.
	Claim 6 recites “using cryptocurrency as a transaction price for generation or transferal of the license,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A because it recites a commercial interaction. For Step 2A Prong Two, the claim does not include any additional elements that can integrate the abstract idea into a practical application.
	Claim 12 recites “determining a user condition on the digital content by modifying an account in which the license is managed, and determining a number of pieces of the available digital content based on the determined condition,” which is grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A because the determining steps can be performed in the human mind. A person can manually obtain a user condition for digital content and decide the available pieces based on the condition. For Step 2A Prong Two, the claim does not include any additional elements that can integrate the abstract idea into a practical application.
  	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rae et al. (US 20170116693 A1).
Claim 1:
	Rae discloses the following:
	a.	protecting intellectual property rights on digital content. (See Fig. 1; paragraph [0038], “[t]he ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner”; and paragraph [0053].)
	b.	a processor and a memory. (See Fig. 2 and paragraph [0050.)
	c.	determining whether to decode encoded digital contend based on the digital data indicative of a license for the digital content recorded on a blockchain. (See Fig.1; paragraph [0004], “the playback application directs the processor to: obtain an encrypted digital media work, generate a digital representation of the digital media work stored in memory, locate a platform license transaction corresponding to the identified digital representation and matching platform identification number, where the platform activation transaction identifies a platform that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a public key of a public and private key pair associated with the identified platform, and decrypt the encrypted content key using the private key of the public and private key pair associated with the platform, and decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0005], “the playback application also directs the processor to: generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a user key associated with the identified user, decrypt the encrypted content key using the private key of the public and private key pair associated with the user, decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0006]; paragraph [0016]; paragraph [0036], “[t]he creator of the work can authorize [e.g., by cryptographically linking] specific platforms to a creation by registering it in the blockchain rights ledger. In many more embodiments, the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license such as [but not limited to]: limiting the number of playbacks, limiting the transfer of the license, and limiting the length of time allowed for a playback to occur”; and paragraphs [0079]-[0081], “[m]any embodiments include registering a media work into the blockchain as a transaction. In further embodiments, the creator signs a transaction that identifies the asset issued by this creator, the playback device, external license, and/or license conditions and makes this public in the ledger.”)

Claim 6:
	Rae discloses the limitations shown above.
	Rae further discloses using cryptocurrency as a transaction price for a generation or transferral of the license. (See paragraph [0037], “[a]lternatively bitcoin transactions can be referenced from the rights ledger or smart contracts can bind payment and rights licensing,” and paragraph [0079], “[i]n many embodiments, multiple ledgers may work together to facilitate different aspects of a licensing transaction. For example, in certain embodiments, a ledger entry may reference a cryptocurrency ledger to verify a license was paid for before issuing a new transaction.”)

Claim 8:
	Rae discloses the limitations shown above.
	Rae further discloses wherein determining whether to decode encoded digital content comprises performing the decoding of the digital content using a management program for managing a private key corresponding to a registration key used to manage the license. (See paragraphs [0004]-[0005], “the playback application also directs the processor to … where the license issuance transaction identifies a user that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a user key associated with the identified user, decrypt the encrypted content key using the private key of the public and private key pair associated with the user, decrypt content from the digital media work using the decrypted content key and play back the decrypted content.”)

Claim 10:
	Rae discloses the limitations shown above.
	Rae further discloses protecting personal information related to a consumption of the digital content by assigning the license to a randomly selected registration key. (See paragraphs [0004]-[0005], “locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a user key associated with the identified user, decrypt the encrypted content key using the private key of the public and private key pair associated with the user, decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0021]; and paragraph [0081]. These citations disclose that the license transaction is located by matching the digital signature associated with the user. The signature is generated by the private key of the user so that the license is associated with a private key.)

Claim 11:
	Rae discloses the limitations shown above.
	Rae further discloses setting a period in which the digital content is used by modifying an account in which the license is managed. (See paragraphs [0036]-[0037], “[i]n many more embodiments, the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license such as [but not limited to]: limiting the number of playbacks, limiting the transfer of the license, and limiting the length of time allowed for a playback to occur…. Usage rules may be determined by the creator by issuing usage rules and/or limiting approved platforms.”)

Claim 12:
	Rae discloses the limitations shown above.
	Rae further discloses determining a user condition on the digital content by checking an account in which the license is managed, and determine a number of pieces of the available digital content (i.e., the one content associated with the validated license) based on the determined condition. (See paragraph [0010], “determine the number of play count transactions in the rights ledger corresponding to the identified digital representation, platform identification number, and digital signature corresponding to the platform, compare the number of play count transaction to a predetermined play count limit number, and configure playback conditions based on the comparison of play count transactions to the predetermined play count restriction number”; paragraph [0081]; and paragraph [0090].)

Claim 13:
	Rae discloses the limitations shown above.
	Rae further discloses discarding a license assigned to a registration key used for an illegal use of the license. (See paragraph [0021] and paragraph [0094].)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 A1) in view of DeRosa-Grund (US 20200074429 A1), and further in view of COULMEAU et al. (US 20200304290 A1).
Claims 2 and 15:
	Rae discloses the following:
	a.	a processor and a memory. (See Fig. 2 and paragraph [0050.)
	b.	determining whether to decode encoded digital contend based on the digital data indicative of a license for the digital content recorded on a blockchain. (See Fig.1; paragraph [0004], “the playback application directs the processor to: obtain an encrypted digital media work, generate a digital representation of the digital media work stored in memory, locate a platform license transaction corresponding to the identified digital representation and matching platform identification number, where the platform activation transaction identifies a platform that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a public key of a public and private key pair associated with the identified platform, and decrypt the encrypted content key using the private key of the public and private key pair associated with the platform, and decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0005], “the playback application also directs the processor to: generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a user key associated with the identified user, decrypt the encrypted content key using the private key of the public and private key pair associated with the user, decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0006]; paragraph [0036], “[t]he creator of the work can authorize [e.g., by cryptographically linking] specific platforms to a creation by registering it in the blockchain rights ledger. In many more embodiments, the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license such as [but not limited to]: limiting the number of playbacks, limiting the transfer of the license, and limiting the length of time allowed for a playback to occur”; and paragraphs [0079]-[0081], “[m]any embodiments include registering a media work into the blockchain as a transaction. In further embodiments, the creator signs a transaction that identifies the asset issued by this creator, the playback device, external license, and/or license conditions and makes this public in the ledger.”)
	c.	determining whether to decode encoded digital content comprises controlling the license using a multi-blockchain structure. (See Fig. 1; paragraphs [0004]-[0006], “a ledger modification application, and a playback application, the ledger modification application configures the processor to: receive a first new block created and distributed by a first blockchain management device, update the decentralized blockchain rights ledger with the first new block received from the first blockchain management device … the playback application also directs the processor to: generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work and contains an encrypted content key with which the digital media work can be decrypted, where the encrypted content key is encrypted with a user key associated with the identified user, decrypt the encrypted content key using the private key of the public and private key pair associated with the user, decrypt content from the digital media work using the decrypted content key and play back the decrypted content”; paragraph [0016], “access the decentralized blockchain rights ledger stored in memory to register a new license to a digital media work that is represented by a registration entry in the blockchain system, and generate a license issuance transaction by logging the digital registration of the digital media work along with the terms of the license, a transaction type identifier, the public key of the public and private key pair associated with the creator of the digital media work, and a public key of a public and private key pair associated with the licensee of the digital media work”; paragraph [0036]; and paragraph [0079], “In several embodiments, the public key is also published in the ledger for ease of application for verification. This proof that is established during registering of a work is used to issue licenses or enable platforms. In many embodiments, multiple ledgers may work together to facilitate different aspects of a licensing transaction. For example, in certain embodiments, a ledger entry may reference a cryptocurrency ledger to verify a license was paid for before issuing a new transaction.”)
	d.	comprising a chain for providing blockchain network participants with sequence information on contents registered with the blockchain. (See paragraphs [0033]-[0035], “[i]n many embodiments, the rights ledger is stored, modified and maintained on several independent nodes and trust is established by rules on the format on the ledger rather than the source and origin of the information. In such embodiments, the rules are established with cryptographic principles that make modification of the data difficult…. The block chain is distributed so that copies are replicated among participating nodes in the system…. More specifically, nodes can include blockchain management devices and playback devices as described in greater detail further below”; and paragraph [0041].)
	e.	a chain comprising information necessary to manage the license, the chain composed of segments and registering a process of generating, transferring, and discarding the license. (See paragraph [0016] “access the decentralized blockchain rights ledger stored in memory to register a new license to a digital media work that is represented by a registration entry in the blockchain system, and generate a license issuance transaction by logging the digital registration of the digital media work along with the terms of the license, a transaction type identifier, the public key of the public and private key pair associated with the creator of the digital media work, and a public key of a public and private key pair associated with the licensee of the digital media work”; paragraphs [0019]-[0020]; paragraph [0021], “generate a platform license transaction that includes a platform identifier, identification of a digital media work, and a signature generated using the private key of a public and private key pair associated with the creator of the digital media work”; paragraph [0033], “[m]any embodiments of the present invention include a decentralized, distributed digital rights ledger that documents the rights transfer [also called licenses] from creators to end-users [also called licensees, users, end users or consumers] and/or between end users, referred to here as a blockchain rights ledger”; and paragraph [0094], “[t]he public registration of the license acquisition process and its use can enable the tracking of last use and correlate behavior with pirated content…. This also allows for revocation of individual platforms that may be compromised or detected as used for piracy.”)
	g.	an unmodifiable structure of the blockchain. (See paragraph [0038].)
	h.	a blockchain can be pruned. (See paragraph [0056].)
	Rae discloses the functionalities of controlling license on a blockchain system, that multiple ledgers may work together to facilitate different aspects of a licensing transaction, and a pruned blockchain. Rae does not explicitly disclose a mainchain, an accoutchain, or multiple sidechains composed of segments whose starts and ends are connected to the mainchain, as well as a blockchain with a modifiable blockchain structure.
	However, DeRosa-Grund discloses the following:
	a.	controlling information associated with the digital content using a multi-blockchain structure, comprising a mainchain (i.e., the prothe reconciliation blockchain’), an accountchain (i.e., the user and/or media content blockchains), and multiple sidechains for storing different types of information and performing different functionalities. (See paragraphs [0006]-[0007]; paragraph [0013]; Fig. 9; paragraph [0078], “[i]n some embodiments, the platform 802 includes one or more sidechains 908 coupled between the operating systems 902, 904, 906. Specifically, the sidechains are able to be mechanisms that allow tokens and other digital assets from one blockchain to be securely used in a separate blockchain and then be moved back to the original blockchain if needed”; paragraphs [0088]-[0089], “[o]n the producer blockchain operating system 904, the media content upload module inputs media content information [e.g. description, ticket prices [ownership and/or rental], income/profit distribution scheme among producers and/or system and/or other media content details] that the producer wishes to provide for investment/purchase on the system 904. In some embodiments, the upload module provides a unique identifier for each of the media content…. if the associated media content itself [e.g. movie] has already been created, the media content itself is able to be uploaded at the same time and added to the blockchain 904′ along with the other data as a single transaction block. If not, the media content is able to be uploaded later in a block linked to the previously uploaded data…. If the uploaded media content information is for a pre-order, the reconciliation blockchain operating system 906 and/or the media content blockchain operating system 904 are able to create a sidechain 908 coupled to the reconciliation blockchain 906′, the user blockchain 902′ and/or the content blockchain 904′. This sidechain 908 is dedicated to that media content pre-order and is able to record the pre-order tokens issued for the media content”; paragraphs [0091]-[0092], “[t]he request/query module of the reconciliation blockchain operating system 906 receives these requests and uses the unique media content identifier and/or the producer unique identifier to query the producer blockchain operating system 904 for the associated smart contract on the producer blockchain 904′. The producer blockchain operating system 904 fetches the contract information of the associated smart contract from the producer blockchain 904′ and transmits the contract information to the reconciliation blockchain operating system 906”; and paragraph [0094], “[t]he ledger modules of the producer and user operating systems 902, 904 each post a new single transaction block indicating the adjustment to the existing account balance to the producer/user accounts on the producer and user blockchains 902′, 904′, respectively.”)
	b.	multiple sidechains composed of segments whose starts and ends are connected to the mainchain. (See paragraph [0078], “[i]n some embodiments, the platform 802 includes one or more sidechains 908 coupled between the operating systems 902, 904, 906. Specifically, the sidechains are able to be mechanisms that allow tokens and other digital assets from one blockchain to be securely used in a separate blockchain and then be moved back to the original blockchain if needed”; paragraph [0089]; paragraph [0093]; paragraph [0095], “[i]f instead the request was a pre-order request, the payment processing module of the reconciliation blockchain operating system 906 issues to the user one of the pre-order tokens generated for the media content during the upload process [e.g. a token of the sidechain 908 created for the media content] and stores the user identifier in a pre-order database for the media content [e.g. as separate single transaction blocks on one or more of the blockchains 902′, 904′, 906′, the sidechain 908 for that media content, one or more of the operating systems 902, 904, 906 and/or another storage database] such that all of the users who pre-order the media content are able to be identified from the pre-order database.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DeRosa-Grund in the Rae system. Moreover, in order to improve the security and processing speed of the Rae system, one of the ordinary skill in the art would have been motivated to implement a multi-blockchain structure including a mainchain, an accountchain, and multiple sidechains for controlling data associated with the digital asset and to utilize the sidechains to communicate with the mainchain, so that multiple distributed ledgers or blockchains that enable the secure effectuation and recordation of one or more transactions while maintaining transaction party confidentiality and that the distributed ledgers or blockchains are able to store, maintain and provide information about the parties related to the transactions that the system is able to utilize in order to securely and quickly validate, execute, and record the transactions.
	The combination of Rae and DeRosa-Grund discloses the
claimed invention but does not explicitly disclose a modifiable blockchain structure.
	COULMEAU discloses a blockchain with a modifiable blockchain structure. (See paragraph [0084], “[i]n one embodiment, a blockchain is an at least partially modifiable or redactable blockchain”; Fig. 3; paragraph [0136], “[i]n one embodiment, the management of the lifetime of the data may use a particular data hash function, allowing information in a blockchain to be modified or deleted”; paragraphs [0138]-[0139]; and paragraphs [0142]-[0144], “[i]n one embodiment, a second hash function that is impossible to alter may allow one or more blocks to which modifications have been made to be identified. In one embodiment, when a modification is made to a blockchain, it may be recorded in the same chain or in another chain [sidechain].”)
	One of ordinary skill knows that the data stored on a blockchain usually is not editable or modifiable because of the immutable feature of the blockchain. Sometimes the data may need to be updated or deleted after it is stored in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae as modified by the COULMEAU disclosure. In order to improve the flexibility of the blockchain networks, one of the ordinary skill in the art would have been motivated to implement a modifiable blockchain structure in a blockchain, so that the data stored in the blockchain can be rearranged or modified or revised when necessary.
	
Claim 3:
	Rae in view of DeRosa-Grund and COULMEAU discloses the limitations shown above.
	Rae discloses wherein controlling the license comprises disclosing a sequence relation between blocks of the blockchain and a task to be performed in each step to the blockchain network participants using the blockchain. (See paragraphs [0034]-[0035]; paragraph [0041]; paragraph [0049]; and paragraph [0088]. These citations indicate that the blockchain network participants, such as nodes of the blockchain network, could be devices associated with an owner, a creator, and a user, a playback device, and/or blockchain management device. These devices perform tasks based on the blocks of data stored in the blockchain.)
	DeRosa-Grund discloses wherein controlling the information associate with the digital content by disclosing sequence relation between blocks of the sidechain and a task to be performed using a mainchain. (See paragraph [0013]; paragraphs [0078]-[0079]; paragraphs [0089]; and paragraph [0095].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DeRosa-Grund in the Rae system. Moreover, in order to improve the security and processing speed of the Rae system, one of the ordinary skill in the art would have been motivated to implement a sidechain associated with a mainchian for controlling data associated with the digital asset and to utilize the sidechains to communicate with the mainchain, so that multiple distributed ledgers or blockchains that together enable the secure effectuation and recordation of one or more transactions while maintaining transaction party confidentiality and that the distributed ledgers or blockchains are able to store, maintain and provide information about the parties related to the transactions that the system is able to utilize in order to securely and quickly validate, execute, and record the transactions.

Claim 4:
	Rae in view of DeRosa-Grund and COULMEAU discloses the limitations shown above.
	Rae further discloses generating an account for managing the digital content, and a blockchain having a connection of blocks of accounts so that a generation, transferal or discard of the license is able to registered with the generated account. (See paragraphs [0012]-[0013]; paragraph [0016]; and paragraphs [0019]-[0021].)
	DeRosa-Grund discloses an accountchain that stores account information associated with controlling information associated with the digital content. (See paragraphs [0006]-[0008].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DeRosa-Grund in the Rae system. Moreover, in order to improve the security and processing speed of the Rae system, one of the ordinary skill in the art would have been motivated to implement a multi-blockchain structure including a mainchain, an accountchain, and multiple sidechains for controlling data associated with the digital asset and to utilize the sidechains to communicate with the mainchain, so that multiple distributed ledgers or blockchains that together enable the secure effectuation and recordation of one or more transactions while maintaining transaction party confidentiality and that the distributed ledgers or blockchains are able to store, maintain and provide information about the parties related to the transactions that the system is able to utilize in order to securely and quickly validate, execute, and record the transactions.
	COULMEAU discloses a blockchain with a modifiable blockchain structure. (See paragraph [0084]; paragraphs [0138]-[0139]; and paragraphs [0142]-[0144].)
	One of ordinary skill knows that the data stored on a blockchain usually is not editable or modifiable because of the immutable feature of the blockchain. Sometimes the data may need to be updated or deleted after it is stored in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae as modified by the COULMEAU disclosure. In order to improve the flexibility of the blockchain networks, one of the ordinary skill in the art would have been motivated to implement a modifiable blockchain structure in a blockchain, so that the data stored in the blockchain can be rearranged or modified or revised when necessary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 A1) in view of ATTA et al. (CN 110088742 A).
Claim 7:
	Rae discloses the limitations shown above.
	Rae discloses performing the decoding of the digital content based on a given condition. (See paragraphs [0004]-[0005].)
	Rao does not explicitly disclose the digital content, a decoding function in which a secure key is hidden, and an immobilizer controlling the decoding are combined in an inseparable form.
	However, ATTA discloses the information associated with digital content, an function and an application with a secure key for controlling the decoding are combined in an inseparable form. (See last paragraph of page 8.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ATTA in the Rae system. Moreover, in order to improve the security of the decryption of the encrypted digital content of the Rae system, one of the ordinary skill in the art would have been motivated to include necessary information in an inseparable package, so that the necessary information can be used to decrypt the encrypted digital content.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 A1) in view of Straub et al. (US 20170099136 A1).
Claim 9:
	Rae discloses the limitations shown above.
	Rae discloses the digital content is encrypted. (See paragraphs [0004]-[0005].)
	Rao does not explicitly disclose generating multiple pieces of the encoded digital content form one piece of digital content using a randomly selected secret key. 
	However, Straub discloses generating multiple pieces of the encoded digital content form one piece of digital content using a randomly selected secret key. (See paragraph [0081]; paragraph [0084]; and claim 21.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Straub in the Rae system. Moreover, in order to improve the security and flexibility of the decryption of the encrypted digital content of the Rae system, one of the ordinary skill in the art would have been motivated to encrypt a set of segments of the digital content by a randomly selected key, so that the set of the encrypted segments can be decrypted by a decryption key, and that the decrypted segments of the digital content can be played/viewed.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 20170116693 A1) in view of DeRosa-Grund (US 20200074429 A1), and further in view of COULMEAU et al. (US 20200304290 A1) and Turetsky et al. (US 20200118068 A1).
Claim 5:
	Rae in view of DeRosa-Grund and COULMEAU discloses the limitations shown above.
	Rae further discloses registering a request for generating, transferring or discarding the license with a segment of a blockchain, and registering a modification command for modifying an account with the blockchain in response to the request for generating, transferring, or discarding the license. (See paragraphs [0012]-[0013]; paragraph [0016]; and paragraphs [0019]-[0021].) 
	DeRosa-Grund discloses the following:
	a.	an accountchain that stores account information associated with controlling information associated with the digital content. (See paragraphs [0006]-[0008].)
	b.	registering requests information associated with the digital content with a segment of one of the sidechains in which the sidechains are connected to the manchain. (See Fig. 9; paragraphs [0078]-[0079]; paragraph [0089]; paragraph [0095]; paragraph [0097]; paragraphs [0104]-[0105].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DeRosa-Grund in the Rae system. Moreover, in order to improve the security and processing speed of the Rae system, one of the ordinary skill in the art would have been motivated to implement a multi-blockchain structure including a mainchain, an accountchain, and multiple sidechains for controlling data associated with the digital asset and to utilize the sidechains to communicate with the mainchain, so that multiple distributed ledgers or blockchains that together enable the secure effectuation and recordation of one or more transactions while maintaining transaction party confidentiality and that the distributed ledgers or blockchains are able to store, maintain and provide information about the parties related to the transactions that the system is able to utilize in order to securely and quickly validate, execute, and record the transactions.
	None of Rae, DeRosa-Grund, and COULMEAU explicitly discloses a dual sidechain. 
	However, Turetsky discloses a set of sidechains (i.e., childchains) that are associated with a mainchain and performs different functionalities. (See Figs. 5-6; paragraph [0154]; and paragraphs [0161]-[0164].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae as modified by the Turetsky disclosure. In order to improve the flexibility of the blockchain networks and to reduce the burden of performing and storing all transactions by one blockchain, one of the ordinary skill in the art would have been motivated to implement a set of sidechains or childchains that each store and perform different transactions, so that the transactions can be executed and stored by different sidechains that are coupled to a mainchain.

Claim 14:
	Rae in view of DeRosa-Grund and COULMEAU discloses the limitations shown above.
	Rae discloses registering a change request for the license with a segment of the blockchain; classifying a change in the license, registered with a previous blockchain segment for each account; writing a modification common for the account and registering the modification command with the blockchain; and performing the modification common on the blockchain. (See paragraphs [0012]-[0013]; paragraph [0016]; and paragraphs [0019]-[0021].) 
	DeRosa-Grund discloses the following:
	a.	an accountchain that stores account information associated with controlling information associated with the digital content. (See paragraphs [0006]-[0008].)
	b.	registering requests information associated with the digital content with a segment of one of the sidechains in which the sidechains are connected to the manchain. (See Fig. 9; paragraphs [0078]-[0079]; paragraph [0089]; paragraph [0095]; paragraph [0097]; paragraphs [0104]-[0105].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DeRosa-Grund in the Rae system. Moreover, in order to improve the security and processing speed of the Rae system, one of the ordinary skill in the art would have been motivated to implement a multi-blockchain structure including a mainchain, an accountchain, and multiple sidechains for controlling data associated with the digital asset and to utilize the sidechains to communicate with the mainchain, so that multiple distributed ledgers or blockchains that together enable the secure effectuation and recordation of one or more transactions while maintaining transaction party confidentiality and that the distributed ledgers or blockchains are able to store, maintain and provide information about the parties related to the transactions that the system is able to utilize in order to securely and quickly validate, execute, and record the transactions.
	Furthermore, COULMEAU discloses a blockchain with a modifiable blockchain structure. (See paragraph [0084]; paragraphs [0138]-[0139]; and paragraphs [0142]-[0144].)
	One of ordinary skill knows that the data stored on a blockchain usually is not editable or modifiable because of the immutable feature of the blockchain. Sometimes the data may need to be updated or deleted after it is stored in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae as modified by the COULMEAU disclosure. In order to improve the flexibility of the blockchain networks, one of the ordinary skill in the art would have been motivated to implement a modifiable blockchain structure in a blockchain, so that the data stored in the blockchain can be rearranged or modified or revised when necessary.
	None of Rae, DeRosa-Grund, and COULMEAU explicitly discloses a dual sidechain. 
	However, Turetsky discloses a set of sidechains (i.e., childchains) that are associated with a mainchain and performs different functionalities. (See Figs. 5-6; paragraph [0154]; and paragraphs [0161]-[0164].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae as modified by the Turetsky disclosure. In order to improve the flexibility of the blockchain networks and to reduce the burden of performing and storing all transactions by one blockchain, one of the ordinary skill in the art would have been motivated to implement a set of sidechains or childchains that each store and perform different transactions, so that the transactions can be executed and stored by different sidechains that are coupled to a mainchain.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent
to the applicant’s disclosure.
Chao et al. (US 20200145221 A1) disclose a system that implements with main blockchain and sub-blockchain.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685            

/JAY HUANG/Primary Examiner, Art Unit 3619